Citation Nr: 1235925	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-24 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a ligamentous strain of the low back.

3.  Entitlement to an initial disability rating in excess of 10 percent for a ligamentous strain of the left hip.

4.  Entitlement to an initial disability rating in excess of 10 percent for antral gastritis.

5.  Entitlement to an initial disability rating in excess of 10 percent for an osteochondral defect of the right knee.

6.  Entitlement to an initial disability rating in excess of 10 percent for trochanteric bursitis of the right hip.

7.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellar tendonitis.

8.  Entitlement to an initial compensable disability rating for genital warts.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 21, 2007, to January 23, 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran's original appeal additionally sought service connection for sinusitis, allergic rhinitis, an acquired psychiatric condition, and a Eustachian tube defect.  During the pendency of the appeal, a July 2010 rating decision granted service connection for each of these disabilities.  The Veteran has not disagreed with either the assigned disability rating or the effective date for any of these disabilities, and the matters are therefore not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that when an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

The issues of entitlement to increased initial ratings for osteochondral defect of the right knee, trochanteric bursitis of the right hip, left knee patellar tendonitis, and genital warts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The weight of the competent evidence of record is against a finding that the Veteran has a current bilateral hearing loss disability related to active military service.

2.  The Veteran's ligamentous strain of the low back is not manifested by forward flexion of the thoracolumbar spine of 60 degrees or less, a combined range of motion of the thoracolumbar spine of less than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or ankylosis, even when pain on motion is taken into consideration.

3.  The Veteran's ligamentous strain of the left hip is not manifested by thigh extension to 5 degrees or fewer, thigh flexion of 45 degrees or fewer, abduction to 10 degrees or fewer, an inability to cross the legs, or an inability to toe-out more than 15 degrees, even when pain on motion is taken into consideration.

4.  The Veteran's antral gastritis is manifested by nausea, vomiting, and abdominal pain; weight loss, anemia, regurgitation, dysphagia, substernal arm or shoulder pain, and other symptoms associated with a severe or considerable impairment of health are not shown.

5.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.   


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active military service, and it may not be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for an initial disability rating in excess of 10 percent for a low back condition have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria for an initial disability rating in excess of 10 percent for a left hip ligamentous strain have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5251-5253 (2011).

4.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's antral gastritis have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

5.  The criteria for referral of the Veteran's disabilities on an extra-schedular basis are not met.  See 38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claims, a letter dated in March 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the March 2008 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  

Here, the Veteran's initial rating claims are "downstream" issues in that they arose from initial grants of service connection.  Prior to the October 2008 rating decision, the March 2008 letter advised the Veteran of the evidence necessary to substantiate his claims for service connection for these disabilities and of his and VA's respective obligations with regard to obtaining evidence.  Importantly, where, as here, service connection has been granted and initial ratings and effective dates have been assigned, the claims for service connection have been more than substantiated.  They have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board thus finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and post-service private medical treatment records have been obtained, to the extent available.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran was provided with VA examinations in May 2009 and August 2009.  The examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Neither the Veteran nor his representative has questioned the adequacy of these examinations.  The Board, therefore, finds the examinations to be adequate for the purpose of rendering a decision as to the issues decided herein.  See 38 C.F.R.  § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for a Bilateral Hearing Loss Disability

The Veteran essentially contends that he has a bilateral hearing loss disability as a result of his active duty military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

In order to establish service connection for the Veteran's claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Regarding the first Hickson element, medical evidence of a current disability, in order to prevail on the issue of service connection, there must be competent evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (finding that in the absence of proof of a present disability, there can be no valid claim for service connection because Congress has specifically limited entitlement in this manner).

More specifically, service connection for impaired hearing is established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing is a disability for VA's purposes when: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or (2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The Veteran was provided with a VA examination in August 2009, which recorded the following air conduction pure tone thresholds, in decibels:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
15
15
20
LEFT
10
10
15
15
25

The examination yielded the following bone conduction pure tone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
15
20
LEFT
10
10
15
15
20

The examiner indicated that the bone conduction study was better than the air conduction study in terms of reflecting the Veteran's level of hearing loss.  The Maryland CNC speech discrimination score was 100 percent for both ears.  

Upon review of these results, the Board finds that at no time during the appellate period have the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 40 decibels or greater, nor have the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater, nor have speech recognition scores using the Maryland CNC Test been less than 94 percent.  Therefore, the medical evidence of record does not indicate that the Veteran has a current bilateral hearing loss disability for VA purposes, and the Veteran's claim for service connection for a bilateral hearing loss disability fails on this basis alone.  

With respect to the Veteran's lay statements regarding difficulty hearing, the Board has no reason to doubt that the Veteran currently experiences difficulty hearing.  Indeed, he is competent to testify as to such.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the Veteran's lay assertions prompted VA to request testing of the Veteran's claimed hearing loss to determine whether the symptoms he experienced amounted to a disability for VA purposes.  As noted above, however, the evidence of record does not contain audiological findings consistent with a bilateral hearing loss disability as defined by the pertinent regulations.  The Veteran, as a layperson, is not competent to report that any bilateral hearing impairment that he currently experiences rises to the level of a disability for VA purposes.  Thus, the Veteran's statements are not sufficient to establish a current bilateral hearing loss disability.  

In the absence of a current bilateral hearing loss disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that service connection cannot be granted if the claimed disability does not exist).  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Principles of Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2011).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Ligamentous Strain of the Low Back

The Veteran essentially contends that he is entitled to an initial rating in excess of 10 percent for a ligamentous strain of the low back.  

The Veteran's ligamentous strain of the low back has been evaluated under Diagnostic Code 5237, which is applicable to lumbosacral or cervical strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  This is the Veteran's primary diagnosed low back disability, and the Board finds it to be the most appropriate diagnostic code.  This diagnostic code is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  

This Formula provides for the following ratings for the lumbar spine:

10 percent:	Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.
20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

The normal range of motion for the thoracolumbar spine is as follows: forward flexion of zero to 90 degrees, extension of zero to 30 degrees, left and right lateral flexion of zero to 30 degrees, and left and right lateral rotation of zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine (the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation) is 240 degrees.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

Turning to the facts in the instant case, in a May 2009 VA examination focused primarily on other disabilities, the examiner found that the Veteran's posture and gait were within normal limits, with no evidence of abnormal weight-bearing.  The Veteran did not require any assistive devices for ambulation.

The Veteran received an additional VA examination in August 2009.  At that time, he complained of lower back pain of moderate intensity, and he reported that he could walk 10 yards in approximately 3 minutes.  The Veteran had no history of falls, and he reported having no stiffness, fatigue, spasm, or decreased motion.  He complained of increased pain during flare-ups, which were noted to occur three times per week and last for two hours each time.  Such pain was exacerbated by stress and prolonged standing, but the Veteran could function with medication.  The Veteran had never been hospitalized for his condition, and he stated that the condition had not resulted in any incapacitation.  The Veteran reported experiencing pain, difficulty sleeping, difficulty bending, and difficulty picking up objects.

Upon physical examination, the Veteran did not complain of radiating pain.  There was no ankylosis, atrophy, muscle spasm, weakness, tenderness, or guarding of movement.  Muscle tone and musculature were normal.  There was a negative straight leg raise bilaterally, and Lasegue's sign was negative.  Range of motion testing revealed flexion to 75 degrees with pain on repetitive motion, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees [for a total range of motion of 225 degrees].  Fatigue, weakness, lack of endurance, or incoordination did not further limit the Veteran's motion.  The Veteran had a normal, symmetrical head position, and there was symmetry of spinal motion with normal curves of the spine.  X-ray examination showed minimal narrowing of the L5-S1 interspaces.  The examiner diagnosed the Veteran with a chronic ligamentous strain.

In addition to the medical evidence of record, the Board has considered the Veteran's lay assertions regarding this disability, specifically his assertions that his lower back disorder causes him to experience pain.

Turning first to orthopedic manifestations of the Veteran's spinal disability, the Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  On the contrary, the record shows that the Veteran has maintained motion in the thoracolumbar spine throughout the course of the appeal.  A rating of 50 percent or greater is therefore unwarranted under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  Further, the Board observes that forward flexion of the Veteran's thoracolumbar spine has never been limited to 30 degrees or less, even when pain on motion is taken into consideration.  A 40 percent rating is therefore inappropriate.  See id.  The Veteran has similarly not demonstrated forward flexion of the thoracolumbar spine of less than 60 degrees, even when pain on motion is taken into consideration, a combined range of motion of the thoracolumbar spine of less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent rating of the Veteran's low back disability is therefore unwarranted at any time during the appellate period.  The Board thus concludes that an initial rating in excess of 10 percent for the Veteran's low back disability is not available at any time during the appellate period.

In its above analysis, the Board has considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability, and incoordination.  See 38 C.F.R. § 4.45 (2011).  The report of the Veteran's VA examination indicates that the Veteran complained of painful movement.  The Veteran denied stiffness, fatigue, weakness, atrophy, guarding, tenderness, fatigability, or incoordination.  The Board has accepted in its above analysis that the Veteran was functionally limited at the time of his examination to 75 degrees of flexion of the thoracolumbar spine because of pain.  However, as discussed above, this limitation does not warrant a disability rating greater than that which is currently assigned.  While the Board accepts the Veteran's contention that his back disability causes him to experience pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's back.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a higher evaluation based on functional loss due to pain is not warranted.

Turning next to neurological manifestations, neurological abnormalities associated with diseases and injuries of the spine are to be rated separately.  See 38 C.F.R.        § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2011).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2011).

In the instant case, the record contains scant evidence of possible neurological abnormalities associated with the Veteran's spine condition.  In September 2008, a private physician indicated that the Veteran's neurological examination was "grossly normal."  In September 2008, a private physician noted that the Veteran had normal knee jerk reflexes of 2+.  At his August 2009 VA examination, the Veteran had normal sphincter control and anal reflexes.  The Veteran had no paresthesia, numbness, weakness, bowel or bladder complaints, or erectile dysfunction.  The Veteran had no sensory deficits from L1-L5 or at S1.  There was no lumbosacral motor weakness.  The lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+, with no signs of pathologic reflexes or abnormal cutaneous reflexes.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent root involvement.  There were no non-organic physical signs.

In sum, the Board observes no objective neurological manifestations associated with the Veteran's low back strain.  There is no indication that the Veteran has neurological manifestations that rise even to the level of mild paralysis, as is required for a compensable rating for diseases of the nerves.  The Board thus finds that the competent medical and other evidence of record fails to reflect that the Veteran has separate neurological impairment associated with his service-connected low back disability for which a separate evaluation may be assigned.

In sum, the Board finds that an initial evaluation in excess of 10 percent for low back ligamentous strain is not available at any time during the period on appeal.

Ligamentous Strain of the Left Hip

The Veteran essentially contends that he is entitled to an initial rating in excess of 10 percent for a ligamentous strain of the left hip.  The Veteran's service-connected left hip disability is rated as 10 percent disabling under Diagnostic Code 5251, which is applicable to limitation of extension of the thigh.  

A normal range of motion in the hip is flexion to 125 degrees and abduction to 45 degrees.  See 38 C.F.R. § 4.71a , Plate II (2011).  Under Diagnostic Code 5251, applicable to limitation of extension of the thigh, a 10 percent disability rating is warranted when extension of the thigh is limited to 5 degrees.  See 38 C.F.R.           § 4.71a, Diagnostic Code 5251 (2011).  A 10 percent rating is the highest available under Diagnostic Code 5251.  Under Diagnostic Code 5252, applicable to limitation of flexion of the thigh, a 10 percent disability rating is warranted when flexion of the thigh is limited to 45 degrees; a 20 percent disability rating is warranted when flexion of the thigh is limited to 30 degrees; a 30 percent disability rating is warranted when flexion of the thigh is limited to 20 degrees; and a 40 percent disability rating is warranted when flexion of the thigh is limited to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2011).  Under Diagnostic Code 5253, applicable to impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of the thigh such that the affected leg cannot toe-out more than 15 degrees; a 20 percent rating is warranted when adduction of the thigh is limited such that the legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction of the thigh when motion is lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).

Turning to the facts in the instant case, in an October 2007 radiological report, the Veteran's hip was normal in appearance without evidence of acute or osseous changes.  The soft tissues appeared normal.  In November 2007 active range of motion testing, the Veteran had flexion to 110 degrees, extension to 20 degrees, abduction to 45 degrees, adduction to 40 degrees, external rotation to 45 degrees and internal rotation to 35 degrees.  The Veteran was able to cross his legs, and he could toe-out more than 15 degrees.  

In a May 2009 VA examination focused primarily on other disabilities, the examiner found that the Veteran's left hip showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Range of motion testing demonstrated flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  The Veteran's range of motion was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

The Veteran received a VA examination in August 2009, at which time he reported having weakness, stiffness, giving way, fatigability, tenderness, and pain.  He stated that he did not experience swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  The Veteran reported flare-ups of pain as frequently as twice weekly, and each flare-up lasted for approximately one hour with a severity level of 4 out of 10.  Physical activity precipitated the flare-ups.  During flare-ups, the Veteran reported having pain when standing, bending, and walking.  He did not report hospitalizations or surgeries, and the condition did not result in incapacitation.  The Veteran reported having difficulty pushing, stretching at work, and standing for long periods of time.

Upon physical examination, the Veteran's posture was within normal limits.  His walking was steady.  There were no signs of abnormal weight-bearing or breakdown, callosities, or any unusual shoe pattern.  The Veteran used no assistive devices for ambulation.  The left hip showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion testing revealed flexion to 110 degrees with pain on repetitive motion, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  The Veteran's joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Left hip x-ray examinations were within normal limits.  The examiner diagnosed the Veteran with a chronic ligamentous strain of the left hip.

The competent and probative evidence indicates the Veteran's left hip disability is manifested by complaints of pain and slight limitation of motion.  The evidence of record, however, does not indicate range of motion warranting an initial rating in excess of 10 percent under Diagnostic Codes 5251, 5252 or 5253.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251-5153 (2011).  The Board notes that the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5251; this rating is the highest available for limitation of extension of the thigh under that diagnostic code.  Thus, no higher rating is available under Diagnostic Code 5251.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2011).  This is so for the entirety of the appellate period.  Further, even taking pain into account, the Veteran's flexion has never been limited to 45 degrees or fewer; a compensable rating under Diagnostic Code 5252, therefore, is not available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2011).  Finally, the Veteran's abduction is not limited to 10 degrees, nor has he ever complained of an inability to cross his legs, nor does he have an inability to toe-out more than 15 degrees; a compensable rating under Diagnostic Code 5253, therefore, is not available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).  

The Board has also considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability, and incoordination.  See 38 C.F.R. § 4.45 (2011).  Although the Board accepts the Veteran's competent and credible assertions that his left hip disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the manifestations of his left hip disability do not approximate the symptomatology associated with higher ratings under any Diagnostic Code.  Accordingly, a higher evaluation based on functional loss due to pain is not warranted.

In sum, the Board finds that an evaluation in excess of 10 percent for a left hip ligamentous strain is not available at any time during the period on appeal.

Antral Gastritis

The Veteran essentially contends that he is entitled to an initial disability rating in excess of 10 percent for antral gastritis.  

Certain diseases of the digestive system, particularly those occurring in the abdomen, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain co-existing diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to separate disability evaluations without violating the rule against pyramiding.  See 38 C.F.R. § 4.113 (2011).  Specifically, Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, may not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114 (2011).  

In the instant case, the Veteran's antral gastritis has been awarded a 10 percent evaluation under Diagnostic Code 7307-7346.  Diagnostic Code 7307 applies to hypertrophic gastritis identified by gastroscope.  Diagnostic Code 7346 applies to hiatal hernia.   In this case, the RO has rated the Veteran under Diagnostic Code 7346, applicable to hiatal hernia, which, as will be discussed in further detail below, best represents the symptoms associated with the Veteran's antral gastritis.  

Under Diagnostic Code 7346, applicable to hiatal hernia, a 60 percent rating applies to symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena (black, tarry stool) with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is appropriate with persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is appropriate with two or more symptoms of a 30 percent evaluation with less severity.  See 38 C.F.R. § 4.114,  Diagnostic Code 7346 (2011).

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  See 38 C.F.R. § 4.112 (2011).

Turning to the facts in the instant case, in November 2005, the Veteran weighed 143 pounds.  The Veteran weighed 150 pounds in October 2007 and November 2007.  In April 2008 and September 2008, the Veteran denied abdominal pain, heartburn, constipation, diarrhea, and stool changes.  Later in September 2008, the Veteran complained of nausea and loose stools over the preceding two weeks, with two days of vomiting.  Episodes of nausea occurred several times daily, and the Veteran reported having a diminished appetite.  In October 2008, the Veteran complained to a private physician of generalized abdominal pain, nausea, and vomiting.  In November 2008, the Veteran again complained to a private physician of nausea, without vomiting, and loose or green stools.  The Veteran denied experiencing abdominal pain at that time.  The Veteran was positive for H. pylori.  The physician diagnosed the Veteran with gastritis consistent with stress.

In November 2008, the Veteran weighed 152 pounds.  In April 2009, the Veteran weighed 150 pounds.  In May 2009, the Veteran weighed 147 pounds.  The Veteran received a VA examination in August 2009, at which time he reported a loss of appetite, constant nausea, frequent abdominal pain, diarrhea, and constipation.  The condition did not affect his body weight.  The Veteran indicated that stress and eating precipitated his abdominal pain, causing an occasional inability to eat.  Stress, food, and exercise additionally caused him to experience nausea and vomiting up to three times weekly, although he reported that he had never vomited blood, passed any black tarry stools, been hospitalized for the condition, or had surgery.  The Veteran did not experience abdominal distention, and his stomach condition was not incapacitating.  Upon physical examination, the Veteran appeared well-developed and well-nourished.  The Veteran weighed 145 pounds.  CBC results were within normal limits.  The examiner indicated that the Veteran's diagnosed condition of chronic antral gastritis was unchanged.  The stomach disorder was not found to cause significant anemia, and there were no findings of malnutrition.  A second examination performed in August 2009 indicated that the disorder had affected the Veteran's general body health because of nausea and loss of appetite, and the examiner opined that the condition had an effect on the Veteran's body weight.  The remainder of the examination contained findings similar to the first August 2009 examination report.  An endoscopy performed in August 2009 revealed mild gastritis and a small hiatal hernia.  

Turning to an application of the relevant law to the facts in the instant case, the Board finds that an initial rating in excess of 10 percent is not available to the Veteran.  Although the Veteran has complained of the abdominal pain and vomiting that are associated with a 60 percent rating, he has not experienced hematemesis or melena, nor does the record show that the Veteran is anemic.  No clinician has suggested that the Veteran's disorder is productive of "severe" impairment of health.  The Veteran has never complained of difficulty swallowing, regurgitation, or substernal arm or shoulder pain.  While one clinician indicated that the Veteran had experienced a loss of weight in association with this condition, such weight loss has not been "material"; he has never demonstrated a 10 percent or greater loss of weight from his baseline weight.  Similarly, with respect to a 30 percent rating, although the Veteran has complained of recurrent epigastric distress and heartburn, he has not complained of dysphagia, regurgitation, or substernal arm or shoulder pain.  No clinician has ever characterized the Veteran's condition as productive of "considerable" impairment of health ,rendering a 30 percent rating inappropriate.

In sum, the Board finds that an initial evaluation in excess of 10 percent for antral gastritis is not available at any time during the period on appeal.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for each of the Veteran's disabilities, but the Veteran does not meet those criteria.  It does not appear that the Veteran has "exceptional or unusual" disabilities; he merely disagrees with the evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplate by the schedular criteria.  The Veteran's disability picture is contemplated by the rating schedule, and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  To the contrary, February 2008 and April 2008 private treatment records indicate that the Veteran was employed as a manager.  In May 2009, a physician stated that the Veteran's disabilities would not prevent him from completing the professional training in which he was enrolled at the time, and he was noted to be functioning well in this training.  The Board thus finds that the evidence of record does not suggest either that the Veteran is unemployed or generally unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

Service connection for a bilateral hearing loss disability is denied.

An initial disability rating in excess of 10 percent for a ligamentous strain of the low back is denied.

An initial disability rating in excess of 10 percent for a ligamentous strain of the left hip is denied.

An initial disability rating in excess of 10 percent for antral gastritis is denied.


REMAND

The Board finds that additional development is required with respect to the Veteran's claims for increased initial ratings for osteochondral defect of the right knee, trochanteric bursitis of the right hip, left knee patellar tendonitis, and genital warts.  

With respect to the Veteran's right knee disorder, the record contains private treatment records relating to his right knee from a private orthopedic group that are conspicuously incomplete.  For example, a February 2009 record references an arthroscopic procedure of the Veteran's right knee; however, no records relating to the arthroscopic procedure are available.  Similarly, an October 2009 record indicates that the Veteran was being seen postoperatively following synovectomy of his knee; however, no records relating to the synovectomy are available.  The Board notes that VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Therefore, as the identified medical records may have a bearing on the Veteran's claim, on remand the agency of original jurisdiction (AOJ) must request consent from the Veteran to seek any available records from his private orthopedist and then attempt to obtain any examination or treatment records from the identified private care provider and associate them with the claims file.  

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve VA of the responsibility to ensure full compliance with the Act and its implementing regulations.  Hence, in addition to the action requested herein, any other development and/or notification action deemed warranted should be undertaken prior to adjudicating the claims remaining on appeal.  In particular, should the development outlined above result in further information concerning the current severity of the Veteran's right knee disorder, the AOJ should consider obtaining an additional VA medical examination concerning that disability.

With respect to the Veteran's claims for increased initial ratings for trochanteric bursitis of the right hip, left knee patellar tendonitis, and genital warts, when a veteran files a notice of disagreement (NOD) and the AOJ has not issued a statement of the case (SOC), the issue must be remanded to the AOJ for the issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).  When considering whether a statement that could constitute an NOD takes the proper form, the Court has stated that VA must liberally construe all documents filed by the veteran.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).

In the instant case, the Veteran stated in February 2009 that he requested an increased evaluation of the above conditions.  The Board construes this statement as a timely disagreement with the ratings assigned in the August 2008 and October 2008 rating decisions that granted service connection for trochanteric bursitis of the right hip, left knee patellar tendonitis, and genital warts.  See 38 C.F.R. §§ 20.201, 20.302 (2011).  Accordingly, these claims must be remanded to allow the AOJ to provide the Veteran with an SOC regarding these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92.  These issues will be returned to the Board after issuance of the SOC only if an appeal is perfected by the Veteran's filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

In view of the foregoing, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of the claims being remanded.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.

2.  Make reasonable efforts, in accordance with 38 C.F.R. § 3.159(c)(1), to obtain all records from the Veteran's private orthopedist, or any other treatment provider identified by the Veteran, associated with treatment of the Veteran's right knee disorder.  If no records are available, the claims folder must indicate this fact and must document the attempts made to obtain these records.

3.  After the above development has been completed, the AOJ must undertake any additional development deemed necessary, including, if appropriate, obtaining further medical examination addressing the current severity of the Veteran's right knee disorder.

4.  Issue an SOC pertaining to the Veteran's claims of entitlement to increased initial ratings for trochanteric bursitis of the right hip, left knee patellar tendonitis, and genital warts.  The Veteran and his representative must be provided with appropriate notice of his appellate rights.

5.  After completing the above actions, the Veteran's claims must be re-adjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


